Citation Nr: 1527140	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  14-07 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether a reduction from a 30 percent disability rating to a 10 percent disability rating for coronary artery disease (CAD), effective from December 1, 2011, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo

INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which reduced the Veteran's evaluation for CAD from 30 percent to 10 percent, effective December 1, 2011.

The Veteran testified at a videoconference hearing before the undersigned in November 2014. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is required to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran and his wife testified that several weeks prior to the November 2014 hearing, the Veteran suffered a minor heart attack and was treated at an emergency room.  In addition, he testified that cardiac testing has demonstrated coronary artery occlusion between 60 and 70 percent.  He also testified he receives all his treatment at the Cincinnati, Ohio VA medical center (MC).  The emergency room records and the ongoing VA medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).



Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the name and address of the hospital emergency room in which he received treatment for his heart attack in late 2014.  After securing the necessary release, the AOJ should request any relevant records identified.  If any requested records are not available, the Veteran should be notified of such.

2.  Obtain relevant VA treatment records dating since March 2014 from the Cincinnati VAMC and associated outpatient clinics which are not currently contained in the electronic claims file.  If any requested records are not available, the Veteran should be notified of such.

3.  After completing the requested actions above, and   any additional development deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The issue should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

